Citation Nr: 1037184	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
diagnosed as lumbar strain.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December1978 to September 
1986, and from June 1988 to June 1992.

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a November 2007 decision, the Board denied entitlement to 
service connection for a left wrist disorder and a back disorder.  
The Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  Per a June 2009 Joint 
Motion for Remand (JMR) and June 2009 Court Order, the decision 
was vacated and remanded for further development consistent with 
the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b) (2009), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

On a November 1978 Report of Medical History completed by the 
Veteran for enlistment purposes, the Veteran checked the 'Yes' 
boxes for 'broken bones' and 'recurrent back pain.'  He reported 
that he fractured his left forearm at ages 12 and 14; he was 20 
years old at the time of enlistment.  A muscular backache was 
also noted by the examiner.  A November 1978 examination 
conducted for enlistment purposes reflects that the Veteran's 
'upper extremities' and 'spine, other musculoskeletal' were 
clinically evaluated as normal, and the only defect reflected was 
defective distant vision.  He was deemed qualified for service.  
Thus, a back disability and left disability were not "noted" on 
entrance.  Consequently, the Veteran is presumed to have entered 
service in sound condition as it pertains to his back and left 
wrist.  38 U.S.C.A. § 1111.  

In June 1979, the Veteran complained of low back pain for the 
prior two days.  The lumbar region was tender to palpation.  The 
assessment was lumbar strain.  A separate clinical record cover 
sheet reflects that the Veteran incurred a lumbar strain in the 
line of duty.  In October 1979, the Veteran complained of low 
back pain; he denied any trauma.  He denied any recurrent 
problem, reporting pain for the prior 5 days.  There was pain 
over the lumbar paraspinal muscles and slight spasms noted right 
worse than left.  There was slight tenderness in both SI joints.  
Straight leg raising was negative to 90 degrees.  The assessment 
was recurrent lumbar strain, and no known injury.  He underwent 
physical therapy the following day, and the Veteran reported 
central L/S pain off and on the past year with exacerbation the 
past 5 days.  He reported that it may have occurred lifting tool 
box but was unsure.  He reported increased pain in early morning 
and pain with sitting.  The impression was lumbo-sacral strain.  
A December 1979 summary reflects that the Veteran sought physical 
therapy treatment on 11 occasions from October 30 to November 13, 
and the diagnosis was lumbo-sacral strain.  The examiner noted 
that there was steady decreased pain with new treatment.  In 
January 1980, the Veteran had sudden onset of back pain noted on 
awakening.  There was hard tender area on the right side of the 
lumbar spine.  The assessment was muscle spasm spinal.  In 
October 1980, the Veteran complained of back pain.  He reported 
an initial episode at approximately age 18; he denied trauma.  He 
reported the current episode began 24 hours prior.  He was 
lifting at work 48 hours prior.  He reported that he had never 
been evaluated by orthopedics before.  On examination, there was 
limitation of range of motion with pain.  He had a slow gait and 
listed to the right.  The assessment was lumbo-sacral strain.  An 
x-ray examination of the lumbar spine revealed no significant 
abnormalities.  

In September 1982, the Veteran sought treatment related to the 
left arm after he fell down a flight of stairs.  He reported pain 
in the left wrist.  There was moderate grip strength and no 
limitation of range of motion.  The assessment was sprained left 
wrist.  Upon release he was ambulatory/stable.

A July 1986 Report of Medical History reflects that the Veteran 
checked the 'Yes' boxes for 'broken bones' and 'recurrent back 
pain.'  He reported that he fractured his left arm in childhood, 
due to fall, treated with casting for 6 weeks with good results, 
and no problem since, NCNS.  He reported recurrent back pain 
since 1980 with heavy lifting and prolonged times without 
changing position, treated with aspirin for pain and tolerance, 
last episode this exam, NCNS.  A July 1986 examination report 
reflects that his 'spine, other musculoskeletal' was abnormal.  
He had excellent range of motion and strength-slight exaggeration 
of lardotic curve from obesity.  His 'upper extremities' were 
clinically evaluated as normal.  The examiner noted that his left 
forearm had full strength and range of motion.

An April 1988 Report of Medical History reflects that the Veteran 
checked the 'Yes' boxes for 'broken bones' and 'recurrent back 
pain.'  The examiner noted that the Veteran fractured his left 
wrist at 12 years old which was casted and there was no sequelae.  
The examiner noted a history of back pain which started in 1980, 
pulled muscles, resolved after a few days.  He works as a truck 
driver and lifts heavy articles frequently.  He experiences 
muscle pulls occasionally.  The examiner noted 'no 
incapacitation' and he continues to work.  On April 1988 
examination, his 'upper extremities' and 'spine, other 
musculoskeletal' were clinically evaluated as normal.  

A May 1992 Report of Medical History completed by the Veteran for 
separation purposes reflects that the Veteran checked the 'Yes' 
boxes for 'recurrent back pain' and 'broken bones.'  The 
Veteran's written statement reflects that he broke his left wrist 
at approximately age 10.  He also wrote 'lower back pain.'  The 
examiner noted 'joint pain' worse with activity and MLBP, which 
presumably denotes mild low back pain.  A May 1992 examination 
conducted for separation purposes reflects that his 'upper 
extremities' and 'spine, other musculoskeletal' were clinically 
evaluated as normal.  

An August 2004 VA outpatient reflects no joint pain except in the 
left wrist, with weather changes.  The assessment was history of 
fracture left wrist pain with weather changes.  

An April 2005 VA outpatient treatment record reflects an 
assessment of history of fracture left wrist with pain with 
weather changes.

A January 2006 VA outpatient treatment record reflects that the 
Veteran complained that the prior week he had experienced a 
tingling and numbness in the left arm.  He took an aspirin, went 
to sleep, and felt better.  He reported that the finger on the 
left hand feel numb at other times just sitting and that he 
incurred fracture of the left wrist twice during service.  The 
Veteran's spouse reported that his back hurts all the time.  On 
neurological examination there was increased tingling with 
flexion of left wrist.  The examiner diagnosed history of 
fracture left wrist with pain with weather changes; now with 
intermittent numbness of middle three fingers, worse with 
flexion.  There was no diagnosis with regard to the back.  A 
January 2006 x-ray examination was conducted which revealed tiny 
calcification of 2 millimeters along the radial styloid.  The 
examiner stated that it may be related to old trauma, but there 
was no acute fracture.

In lay statements and testimony from the Veteran, he has reported 
that his back has given him problems since service, specifically 
a 1980 incident in which he injured his back when he was removing 
a fuel tank.  With regard to his left wrist, he reported that in 
1981 or 1982 he fell off a ladder and broke his left wrist.  He 
has experienced problems with pain/swelling, and limited motion 
since the injury.  In light of the in-service complaints and 
diagnoses related to the back and wrist, lay statements from the 
Veteran and his spouse pertaining to post-service symptomatology 
related to the back and wrist, and post-service objective 
findings related to the left wrist, to include an objective 
finding that his current wrist complaints could be due to old 
trauma, the Board finds that the Veteran should be afforded a VA 
examination to assess the nature and etiology of any left wrist 
and low back disability.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Updated VA treatment records should be obtained from the 
Shreveport, Louisiana VA Medical Center (VAMC) for the period 
February 1, 2006, to the present.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The RO should ensure that the Veteran receives proper notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  Proper 
notice that notifies him of the evidence and information 
necessary to support his claim must be issued to the Veteran.  
Along with ensuring proper VCAA notice pertaining to his claim, 
VA is also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the Veteran 
that a disability rating and an effective date will be assigned 
if service connection is granted, and such notice should also 
include an explanation as to the type of evidence that is needed 
to establish a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the VCAA and 
its implementing regulations, to include advising 
the Veteran of the evidence necessary to 
substantiate his claims of service connection, as 
well as what evidence he is to provide and what 
evidence VA will attempt to obtain in accordance 
with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Such notice should include advising the 
Veteran that lay evidence may be submitted in 
support of the claims of service connection, 
consisting of statements provided by any person 
or persons who has knowledge of facts or 
circumstances pertaining to the Veteran's low 
back disability and left wrist disability.  The 
notice should also include an explanation as to 
the information or evidence needed to establish a 
disability rating and an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain updated treatment records from the 
Shreveport VAMC for the period February 1, 2006, 
to the present.

3.  After obtaining the above records, afford the 
Veteran a VA examination with a physician with 
appropriate expertise to determine the nature and 
etiology of the Veteran's claimed back and left 
wrist disabilities.  The claims folder should be 
made available to and reviewed by the examiner.  
Any medically indicated tests should be 
accomplished, and all test and clinical findings 
should be clearly reported.  After reviewing the 
claims file and examining the Veteran, the 
examiner should opine as to the following:

a)  Please identify all disabilities associated 
with the low back/lumbar spine;

b)  Did any current low back/lumbar spine 
disability at least as likely as not (a 50% or 
higher degree of probability) have its clinical 
onset during the Veteran's period of service from 
December 1978 to September 1986, or is any low 
back/lumbar spine disability otherwise related to 
such period of service; 


c)  Please identify all disabilities associated 
with the left wrist;

d)  Did any current left wrist disability at 
least as likely as not (a 50% or higher degree of 
probability) have its clinical onset during the 
Veteran's period of service from December 1978 to 
September 1986, or is any left wrist disability 
otherwise related to such period of service. 

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, post-service 
medical evidence, and lay statements of the 
Veteran, to include his competent reports of a 
continuity of low back and left wrist problems 
since service.

4.  After completion of the above, review the 
expanded record and readjudicate the issues of 
entitlement to service connection for back 
disorder and left wrist disorder.  If any of the 
benefits sought are not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

No action is required of the Veteran until he is notified; 
however, the Veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


